Title: To George Washington from the Citizens of Marseilles, 24 August 1792
From: Citizens of Marseilles
To: Washington, George



Sir,
Marseilles, 24th August 1792,the 4th Year of Liberty

Free Nations are always in alliance, and are alike interested in affording mutual aid and assistance to each other.
A common interest has already united the inhabitants of the American States to the interests of regenerated France. Their three-coloured flags are unfurled upon every sea, proclaiming that the free Americans and French are brethren. The name of Washington is as much revered here as at Philadelphia. It is to Washington that we address ourselves in order to convey the Sentiments of our fellow citizens to a nation for whom he has done and suffered so much.
Commerce is one of the first ties in the fraternity of mankind, and engaged as we are in the destructive trade of war, which unfortunately

has become necessary in order to establish the cause of Liberty, free citizens ought nevertheless to leave no possible means untried to extend their commercial intercourse, and ensure the means of subsistence.
The time will arrive, and doubtless it is not far off, when the genius of liberty, having crossed the ocean, and hovered over France will kindle over the whole earth that sacred fire which now animates our breasts. The demons of discord will then be chained up forever, the sword will be rendered useless, and the great bond of nations will be confidence and brotherly affection.
We have therefore to propose to our American brethren to form more extensive commercial connexions with us than heretofore. Above all, we present to their view an object of speculation, which while it supplies our wants, offers emoluments to the adventurer by no means contemptible. The article of provisions, for which we have contracted, cannot be supplied during the present year, on account of the indifferent crops, which are disproportionate to the quantities that Marseilles annually lays up either for the use of her own citizens, for the southern districts of France, or for a part of Spain and Italy.
Such being our situation, we have petitioned the National Assem⟨bly⟩ to grant a premium of fifty Sous per quintal/mark weight of grain that shall be imported from abroad into the southern Districts of France: and we have every reason to believe that our patriotic legislators will comply with our request.
But this is not the only Step we will take in favour of our American brethren. We will petition the executive council that the American flag be protected by the French cruising vessels of w⟨ar⟩ and we have every reason to believe that our solicitations on this subject will not be fruitless.
Exert your influence then, Sir, to engage our American brethren to export to us the superfluity of their crops. Be pleased to inform them that in exchange for their produce they will be supplied in our port with oils and wines, besides other articles and commodities which may suit their market. Inform them, Sir, that the citizens of Marseilles will do every thing in their power to encourage the American trade, and that in this instance in particular they will consider a compliance with their wishes as a proof of the fraternal friendship that exists between the two nations.
It is worthy of your character, Sir, to cherish such sentiments,

the dissemination of which will constitute the happiness of your nation. You have toiled for the liberty of your country, and by meriting the universal esteem of all nations, you have gained that, in particular, of the mayor, municipal officers, and public attorney for the community of Marseilles.

Mourraille, mayor


here follow also the signature of the other officers of the municipality of Marseilles.

